Title: Alexander Hamilton and William Floyd to George Clinton, [24 March 1783]
From: Hamilton, Alexander,Floyd, William
To: Clinton, George



[Philadelphia, March 24, 1783]
Sir,

We have the happiness to inform your Excellency that yesterday arrived the Triumph a Cutter from Cadiz, with letters from the Marquis La Fayette announc⟨ing⟩ the certainty of the preliminaries of a general peace signed between all the belligerent powers the 20th. of January. There are letters from the Count D’Estaing to the French Minister to the same effect, and an instruction from him to the Captain of the Cutter to advertise all British and French vessels of the event, with an order to the latter to cease hostilities.
The preliminaries for America we have already had the honor of transmitting. We mean the provisional articles.
The French are reinstated in the East Indies as in 63—mutual cessions of all conquests during the war are made, except of Tobago & Senegal which remain to France—France has in substance the same share in the Fisheries as before the war.
Spain has acquired Minorca and the two Floridas.
The Dutch lose Negapatam to the English. It only remains to provide for internal tranquillity—and by drawing the links ⟨of⟩ the Union closer to prevent those states from becoming ⟨the⟩ foot ball of European politics.
We have the honor to be With perfect respect   Your Excellency’s Most Obedient servants

Wm Floyd
A Hamilton
Philadelphia March 24th. 1783

 